UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1672



LINDA ORLIANA,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A78-611-099)


Submitted:   January 18, 2006          Decided:     February 10, 2006


Before WILKINSON and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Howard T. Mei, LAW OFFICES OF HOWARD T. MEI, Bethesda, Maryland,
for Petitioner. Peter D. Keisler, Assistant Attorney General, M.
Jocelyn Lopez Wright, Assistant Director, Eric W. Marsteller,
OFFICE OF IMMIGRATION LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Linda   Orliana,    a   native    and   citizen     of   Indonesia,

petitions for review of an order of the Board of Immigration

Appeals (Board) adopting and affirming the Immigration Judge’s

denial of her application for asylum and withholding of removal.

Orliana contends that she established eligibility for asylum.              As

the Board concluded that the asylum application was untimely, we

find that consideration of Orliana’s asylum claim is barred.              See

8 U.S.C. § 1158(a)(3) (2000).

           Orliana also challenges the finding that she failed to

qualify for withholding of removal.         See Chen v. INS, 195 F.3d 198,

205 (4th Cir. 1999); INS v. Cardoza-Fonseca, 480 U.S. 421, 430

(1987).   To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”       INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).    We have reviewed the evidence of record and

conclude that Orliana fails to show that the evidence compels a

contrary result.

           Accordingly,   we   deny   the     petition   for    review.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                             PETITION DENIED


                                   - 2 -